                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Douglas A. Kelley, in his Capacity as the               Case No. 18-cv-868 (SRN/TNL)
 PCI Liquidating Trustee for the PCI
 Liquidating Trust,

                Plaintiff,
                                                      ORDER RE: REGISTRATION OF
 v.                                                          JUDGMENTS

 Gus Boosalis,

                Defendant.


John R. Marti, Andrew B. Brantingham, J. David Jackson, Lucas J. Olson, and Payton E.
George, Dorsey & Whitney LLP, 50 South 6th Street, Suite 1500, Minneapolis, Minnesota
55402, for Plaintiff Douglas A. Kelley, in his Capacity as Trustee for the PCI Liquidating
Trust.

Mark K. Thompson, MKT Law, PLC, 4927 34th Avenue South, 100 Nokomis Professional
Building, Minneapolis, MN 55417; Daniel J. Frisk and Mark A. Schwab, Schwab,
Thompson & Frisk, 820 34th Avenue East, Suite 200, West Fargo, ND, 58078; and Don
R. Grande, Don R. Grande, PC, 2700 12th Avenue South, Suite A, Fargo, ND 58103, for
Defendant Gus Boosalis.


SUSAN RICHARD NELSON, United States District Judge

       28 U.S.C. § 1963 provides that “[a] judgment in an action for the recovery of

money . . . entered in any . . . district court . . . may be registered by filing a certified copy

of the judgment in any other district . . . when the judgment has become final by appeal

or expiration of the time for appeal or when ordered by the court that entered the

judgment for good cause shown.” With respect to the latter situation, courts will most

often find “good cause” when evidence of a judgment creditor’s lack of assets in the
judgment District is juxtaposed with evidence of a judgment creditor’s ownership of

assets in other Districts. See, e.g., Residential Funding Co. v. Terrace Mortg. Co., No.

09-cv-3455 (SRN/AJB), 2013 WL 235905, at *1-2 (D. Minn. Jan. 22, 2013). Courts will

also find good cause when a judgment creditor has neither requested a “stay pending

appeal” nor posted a “supersedeas bond.” Ventura v. Kyle, No. 12-cv-472 (RHK/JJK),

2015 WL 12832722, at *2 (D. Minn. Mar. 16, 2015).

       Here, the Trustee moves to register the relevant judgments entered by this Court

on December 11, 2018 (damages), and February 19, 2019 (costs), which collectively total

over $6.3 million, while this case is pending on appeal before the Eighth Circuit. (See

Kelley v. Boosalis, No. 19-1079 (filed Apr. 9, 2019).) 1 The Trustee submits that “good

cause” exists because of three facts: (1) according to Boosalis’s most recent financial

disclosure forms, Boosalis does not hold Minnesota-based assets that come anywhere

close to securing a $6.3 million judgment; (2) according to those same forms, along with

Boosalis’s most recent tax return, Boosalis does hold assets in the states of California,

North Dakota, Arizona, Nevada, Texas, Michigan, North Carolina, Tennessee, Georgia,

and Colorado, all of which could help satisfy that judgment 2; and (3) Boosalis “has not

filed a bond or other security for the Judgments pursuant to Fed. R. Civ. P. 62(b), nor has

he requested a stay of enforcement of the Judgments from this Court or the Eighth Circuit


1
      The Court independently notes that it maintains jurisdiction over this motion,
pending appeal notwithstanding. See Ventura, 2015 WL 12832722, at *1 n.1.
2
        Although the Trustee initially asserted that Boosalis had assets in the states of
Massachusetts, Wyoming, Pennsylvania, Oklahoma, and Oregon, too, he later withdrew
that assertion. (See Trustee Reply Br. [Doc. No. 194] at 4.)
                                             2
Court of Appeals pending resolution of the appeal.” (See Trustee Br. in Support of

Registering Judgments [Doc. No. 181] at 5-7.) Boosalis generally objects to the Court

registering the judgments in other states, on grounds that the Trustee has not “met his

burden” of showing good cause (See generally Boosalis Br. in Opp. to Registering

Judgments [Doc. No. 187].) When it comes to specifics, however, Boosalis does not

dispute (1) that he lacks sufficient Minnesota-based assets to cover the full $6.3 million

judgment, (2) that he holds assets in the states identified by the Trustee, and (3) that he

has neither filed a supersedeas bond nor requested a stay of enforcement pending appeal.

(Id.) Indeed, the parties’ agreement on the relevant facts was made clear at the June 4,

2019 motion hearing. As such, based on the three facts outlined above, in addition to the

reasons stated on the record at the motion hearing, the Court finds that good cause exists

here.

        Therefore, based on the foregoing, and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

        1.     Plaintiff’s Motion to Register Judgment Pursuant to 28 U.S.C. § 1963 is
               [Doc. No. 179] is GRANTED; and

        2.     Plaintiff may register the Court’s December 11, 2018 Judgment [Doc. No.
               125] and February 19, 2019 Judgment [Doc. No. 148] in the judicial district
               or districts within the states of California, North Dakota, Arizona, Nevada,
               Texas, Michigan, North Carolina, Tennessee, Georgia, and Colorado.


Dated: June 11, 2019                                      s/Susan Richard Nelson
                                                          SUSAN RICHARD NELSON
                                                          United States District Judge




                                              3
